1

2

3

4

5
                              UNITED STATES DISTRICT COURT
6
                                     DISTRICT OF NEVADA
7
                                                ***
8
      MIGUEL JOSE GUITRON,                          Case No. 3:18-cv-00235-MMD-CBC
9
                                      Petitioner,                   ORDER
10           v.
11
      RENEE BAKER, et al.,
12
                                  Respondents.
13

14           In this habeas corpus action, Petitioner Miguel Jose Guitron, represented by
15   appointed counsel, filed an amended habeas petition on February 20, 2019 (ECF No. 19).
16   Respondents were then due to respond to the amended petition by April 22, 2019. (See
17   Order entered August 6, 2018 (ECF No. 10).)
18           On April 18, 2019, Respondents filed a motion for an extension of time (ECF No.
19   21), requesting a 30-day extension of time, to May 22, 2019, for their response.
20   Respondents’ counsel states that the extension of time is necessary because he was only
21   recently assigned to the case—the Court notes that Respondents filed a notice of change
22   of attorney on April 17, 2019 (ECF No. 20). Petitioner does not oppose the extension of
23   time. The Court finds that Respondents’ motion for extension of time is made in good faith
24   and not solely for the purpose of delay, and that there is good cause for the extension of
25   time.
26           It is therefore ordered that Respondents’ Motion for Extension of Time (ECF No.
27   21) is granted. Respondents will have until May 22, 2019, to file a response to the
28   amended petition for writ of habeas corpus.
1          It is further ordered that, in all other respects, the schedule for further proceedings

2    set forth in the order entered August 6, 2018 (ECF No. 10) will remain in effect.

3          DATED THIS 19th day of April 2019.

4

5
                                                      MIRANDA M. DU
6                                                     UNITED STATES DISTRICT JUDGE
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


                                                  2
